 Case 1:19-cv-08295-VM Document 20 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                    3/2/2021
ANTHONY SODONO,                    :
                                   :
                    Plaintiff,     :    19 Civ. 8295 (VM)
                                   :
     - against -                   :    ORDER
                                   :
VENKATA MEENAVALLI, et al.,        :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On March 4, 2020, the Court held a conference regarding

Defendants’ contemplated motion to dismiss the complaint and

expressed its preliminary views regarding such a motion. (See

Dkt. No. 16.) The Court also directed the parties to submit

a proposed case management plan to govern discovery in this

matter. (Id.) Defendants then filed an Answer. (See Dkt. No.

18.) Since then, apart from a change of address notice, (see

Dkt. No. 19), there has been no record of any proceedings or

filings of any papers or correspondence with the Court.

     Accordingly, it is hereby

     ORDERED that the above-named Plaintiff inform the Court,

within thirty (30) days of the date of this Order, concerning

the status of this action and their contemplation with regard

to any further proceedings. In the event no timely response
 Case 1:19-cv-08295-VM Document 20 Filed 03/02/21 Page 2 of 2



to this Order is submitted, the Court may dismiss the action

without further notice for lack of prosecution.

SO ORDERED.

Dated:    New York, New York
          2 March 2021
